UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number _811-03904_ ­­ Value Line Tax Exempt Fund, Inc. (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, N.Y. 10017 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1500 Date of fiscal year end: February 28, 2010 Date of reporting period: August 31,2009 Item I.Reports to Stockholders. A copy of the Semi-Annual Report to Stockholders for the period ended 8/31/09 is included with this Form. INVESTMENT ADVISER EULAV Asset Management, LLC S E M I – A N N U A LR E P O R T 220 East 42nd Street A u g u s t 3 1 ,2 0 0 9 New York, NY 10017-5891 DISTRIBUTOR EULAV Securities, Inc. 220 East 42nd Street New York, NY 10017-5891 (Formerly Value Line Securities, Inc.) CUSTODIAN BANK State Street Bank and Trust Co. 225 Franklin Street The Value Line Tax Exempt Fund, Inc. Boston, MA 02110 SHAREHOLDER State Street Bank and Trust Co. SERVICING AGENT c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 INDEPENDENT PricewaterhouseCoopers LLP REGISTERED PUBLIC 300 Madison Avenue ACCOUNTING FIRM New York, NY 10017 LEGAL COUNSEL Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 DIRECTORS Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Thomas T. Sarkany Nancy-Beth Sheerr Daniel S. Vandivort OFFICERS Mitchell E. Appel President Howard A. Brecher Vice President and Secretary Michael Wagner Chief Compliance Officer Emily D. Washington Treasurer This unaudited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Fund (obtainable from the Distributor). #00068217 The Value Line Tax Exempt Fund, Inc. To Our Value Line Tax Exempt To Our Shareholders: Enclosed is your semi-annual report for the period ended August 31, 2009. I encourage you to carefully review this report, which includes economic observations, your Fund’s performance data and highlights, schedule of investments, and financial statements. For the six months ended August 31, 2009, the total return of the Value Line Tax Exempt Fund (“the Fund”) was 4.33%. Over the same time period, the Barclays Capital Municipal Bond Index reported a return of 5.61%. (1) The credit markets have begun to experience improvement following the financial market turmoil that began about two years ago due in part to the federal government’s strong measures to ease the crisis. The Federal Reserve has kept the fed funds rate at just over zero percent and the Troubled Asset Relief Program (TARP) was established to respond to the instability in U.S. financial institutions. Given the uncertain economic environment, the flight to quality in short-term instruments continues to be the one constant in the markets. In the municipal bond market, short prerefunded bonds were in much demand and their yields fell in response. The Value Line Tax Exempt Fund began the period with more than 6% of its market value invested in prerefunded bonds. Since then, the Fund reduced its weighting in this sector to move into higher yielding and longer duration paper. The credit sectors which had the strongest performance during the six-month period ended August 31, 2009 were the higher yielding sectors as credit spreads contracted such as industrial revenue and housing bonds. The Barclays Capital Municipal Bond Index has approximately a 4% weighting in each of these sectors while the Fund does not own any of these bonds. During the period, the Fund continued to focus on bonds with strong underlying quality as many states and municipalities struggled with declining revenues. Going forward, the Fund will continue to maximize credit quality. The average duration of the bonds held in the Fund was shorter than the Index since the end of February. New issue supply in the long end of the tax exempt bond market will be reduced through the rest of the year as the Build America part of the TARP program supports taxable municipal bonds. This in effect has diverted supply from the tax-exempt market into the taxable bond market. To take advantage of any spread tightening from the lack of supply in long bonds, the Fund will look to extend its duration by investing in long term paper. Our goal remains to provide a maximum level of income exempt from Federal income taxes while avoiding undue risk to principal. As always, your confidence in Value Line Funds is appreciated. We continue to welcome the opportunity to serve your long-term investment goals. Sincerely, /s/ Mitchell Appel Mitchell Appel, President October 10, 2009 The Barclays Capital Municipal Bond Index is a total-return performance benchmark for the long-term, investment-grade, tax-exempt bond market. The returns for the Index do not reflect charges, expenses, or taxes, and it is not possible to directly invest in this Index. 2 The Value Line Tax Exempt Fund, Inc. Fund Shareholders Economic Observations The deep and prolonged recession, which commenced during the latter part of 2007, has run its course. Specifically, the downturn, which had produced steep declines of 5.4% and 6.4% in the nation’s gross domestic product in the fourth quarter of 2008 and the first quarter of this year, respectively, appears to have ended in the recently concluded third quarter. For example, following a more limited business setback in the second quarter, when GDP eased by just 0.7%, the economy snapped back over the summer, producing growth that may well have averaged 3%, or so, in the July-through-September period, aided strongly by the recent “cash-for-clunkers” program. GDP should now advance at a somewhat more restrained pace of 2%, or slightly more, over the final three months of 2009, underpinned by further, uneven gains in consumer spending and industrial activity. It is worth noting that the prospective rate of GDP growth during the current half would be below the historical norm of 3%-4%. The problem is that there is just too much aggregate weakness in certain core business sectors, notably housing and employment, to produce the higher level of consumer activity needed for more significant rates of economic growth. Overall, the long and painful recession was traceable to several events, beginning with sharp declines in housing construction, home sales, and real estate prices. We also experienced a large reduction in credit availability, a high level of bank failures, increasing foreclosure rates, multiple-decade highs in unemployment, lackluster retail activity, and weak manufacturing. Unfortunately, some of these problems are likely to remain with us for several quarters more—most notably the weaknesses in housing and employment.Such continuing difficulties underscore why we still expect somewhat below-trend rates of economic growth through 2010. Encouragingly, though, the majority of business barometers are either stabilizing or improving selectively. It is much the same overseas, where severe business declines had earlier been seen across Europe and Asia. Those setbacks, which generally got under way several months after our own reversal commenced, have also largely run their course. Following this initially modest business recovery—which we expect to continue through 2010—we would look for enough brightening in both housing and employment to underpin a more definitive economic recovery in 2011 and through the middle years of the next decade. Meantime, inflation, which had moved sharply higher in this country last year, following dramatic increases in oil, food, and commodity prices, has proceeded in a largely uneven fashion in more recent months, reflecting numerous, but often shortlived, gyrations in key pricing categories. We expect pricing to continue charting an uneven course over the next several quarters, with further up and down swings in oil and commodities being the norm as the economy transitions from recession to recovery. On average, we think that pricing will increase less sharply going forward over the next year or two than it did before the 2007-2009 recession. Looking further out, we anticipate some pricing pressures will evolve gradually as the business expansion presumably gathers strength over the next several years. The Federal Reserve, meanwhile, is unlikely to start raising interest rates until well into 2010, and to do so rather gently when its does finally opt to tighten the monetary reins. Clearly, the risks to the sustainability of the formative economic up cycle would seem too great for the central bank to consider tightening the credit reins aggressively anytime soon. All in all, we see a comparatively benign period ahead, in the aggregate, for the equity and fixed-income markets over the next year or so. 3 The Value Line Tax Exempt Fund, Inc. FUND EXPENSES (unaudited): Example As a shareholder of the Fund, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (March 1, 2009 through August 31, 2009). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000
